Citation Nr: 1729149	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to chronic low back pain with degenerative disk disease (DDD) of the lumbar spine at L5-S1.  

2.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1985 to August 1985.  See March 1992 administrative decision (finding that his discharge "is considered to be honorable").

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's electronic record.

The Board remanded this case in March 2016 for additional development.   

Received on December 30, 2016, was a letter from the Veteran's service representative with medical evidence which was stated to be in "support [of] his statement of the case dated November 11, 2015 for his denial of annual clothing allowance payment for 2015."  However, the matter of entitlement to a clothing allowance is the subject of a separate appeal and, so, will not be addressed herein.  

By letter of May 2, 2016, the Veteran was notified of an April 2016 rating decision which denied a rating in excess of 20 percent for chronic low back pain with DDD at L5-S1, as to which he filed VA Form 21-0958, Notice of Disagreement (NOD) in July 2016.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in August 2016.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

An October 2016 rating action denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  After being notified thereof, the Veteran filed VA Form 21-0958, NOD later in October 2016.  The record does not reflect that the AOJ acknowledged receipt of the NOD.  Accordingly, this matter is addressed below. 

The Veteran's only service-connected disability is chronic low back pain with DDD of the lumbar spine at L5-S1, which has been assigned a 20 percent disability compensation evaluation since service connection was granted effective April 2, 1991.  

Following an August 22, 2016 Supplemental Statement of the Case (SSOC) addressing service connection for sleep apnea, to include as secondary to chronic low back pain with DDD of the lumbar spine at L5-S1, the Veteran filed an additional VA Form 9, which was received on September 13, 2016, in which he requested another hearing before the Board in Washington, D. C., stating that he would provide additional evidence at a later date with a physician's nexus opinion confirming that his service-connected back disorder was related to his obstructive sleep apnea (OSA) or that the OSA was directly related to his military service.  

A Veteran is permitted a second Board hearing on a single appellate issue in several circumstances.  For example, a replacement hearing may be conducted if a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, or if after a hearing before one Board member, a different Board member is assigned to decide an appeal; or following a remand by the United States Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.717; Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011); and Cook v. Snyder, No. 15-0873, slip op. at 18 (U.S. Vet.App. Jan. 31, 2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court.").  But see Cook v. Shulkin, No. 15-0873 (Vet. App. July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision).  The Veteran's additional VA Form 9 in September 2016 was construed to be a motion for an extension of time within which to submit additional evidence.  By letter of April 14, 2017, that motion was granted by the undersigned VLJ.  Subsequently, and received in May 2017, the Veteran cancelled his request for an extension of time.  The Board finds no compelling reason to afford the Veteran a second Board hearing. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Remand, the Board requested that the RO obtain an opinion regarding the nature and etiology of the Veteran's claimed sleep apnea.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is caused by or aggravated by the Veteran's service-connected lumbar spine disability.  The Board noted that the Veteran contends that his service-connected back injury prevented him from exercising, which in turn led to his sleep apnea.  The examiner was requested to address the following evidence:  (1) the May 2009 VA treatment record (noting the Veteran has an "extremely large tongue" and stating that his oral cavity/oropharanx "most likely produce[s] the bulk of the obstruction to his breathing"); (2) August 2010 VA treatment report (noting "fatigue/fatigue in legs with exertion" and stating "has [degenerative joint disease lumbosacral] spine so perhaps could have some lumbar claudication"); (3) March 2013 VA spine examination (noting that "[s]ensory changes in legs [are] secondary to peripheral neuropathy and not back related"); and (4) September 2013 VA examination for housebound/aid and attendance benefits (including a diagnosis of lumbar radiculopathy and describing restrictions of the lower extremities as "radicular pain [left lower extremity] due to arthritis in spine limits walking").  

In July 2016, the VA examiner opined that the claimed sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected low back disability.  The rationale was that there was no causative relationship between pain due to lumbar degenerative disc disease and sleep apnea.  It was stated that the opining examiner had reviewed all the records and the Veteran's "finding of tounge [sic] and causing obstruction of oropharynx etc. but all this finding has nothing to do with DDD of [the] lumber [sic] spine.  Totally unrelated findings.  Veteran's diagnosis of sleep apnea is unrelated to his pain due to DDD of L5-S1.  This is just the medical fact."  

The Board finds the July 2016 VA opinion is inadequate because it is not fully responsive to the Board's inquiries and failed to address aggravation.  In addition, during the course of this appeal, VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  See VAOPGCPREC 1-2017.  However, VAOPGCPREC 1-2017 also recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). 

Lastly, as noted above, an October 2016 rating action denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  After being notified thereof, the Veteran filed VA Form 21-0958, NOD later in October 2016.  The RO has not issued a statement of the case (SOC) with respect to the foregoing NOD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC addressing entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

2.  Obtain an addendum opinion to the July 2016 VA opinion.  The file must be provided to and reviewed by the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is caused by OR aggravated by the Veteran's service-connected lumbar spine disability.  

The Veteran contends that his service-connected back injury prevented him from exercising, which in turn led to his sleep apnea.  Thus, the examiner should address the following:

Did the Veteran's service-connected low back disability cause the Veteran to become obese/gain weight?

If so, was the obesity/weight gain as a result of the service-connected low back disability a substantial factor in causing sleep apnea; and,

Would the sleep apnea had not occurred but for the obesity/weight gain caused by the service-connected low back disability?  

In so opining, the examiner is requested to address the following evidence:  (1) A treatment record of Internal Medicine Associates of November 1989 that noted an assessment of obesity with secondary joint pains; (2) the May 2009 VA treatment record (noting the Veteran has an "extremely large tongue" and stating that his oral cavity/oropharanx "most likely produce[s] the bulk of the obstruction to his breathing"); (3) August 2010 VA treatment report (noting "fatigue/fatigue in legs with exertion" and stating "has [degenerative joint disease lumbosacral] spine so perhaps could have some lumbar claudication"); (4) March 2013 VA spine examination (noting that "[s]ensory changes in legs [are] secondary to peripheral neuropathy and not back related"); and (5) September 2013 VA examination for housebound/aid and attendance benefits (including a diagnosis of lumbar radiculopathy and describing restrictions of the lower extremities as "radicular pain [left lower extremity] due to arthritis in spine limits walking").  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the sleep apnea issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




